T.G. NELSON, Circuit Judge,
dissenting.
The decision in this case turns on whether or not an ambiguity exists in the statutory scheme. When the individual sections are read one at a time, no ambiguity exists. But if they are read together, the Congressional command is ambiguous.
Section 2020(e)(ll) directs the “prompt restoration” of “any allotment” wrongfully withheld. Section 2022(b)(2)(A) orders the State agency to “collect any claim arising from an overissuance.” Claims arising from household error may be collected from monthly allotments, while those arising from agency error may not be, but the agency may use “other means of collection” as to those claims, under Section 2022(b)(2)(B).
In the absence of Section 2022(b)(2), the offset employed here would clearly be improper. In the absence of Section 2020(e)(ll), the offset would just as clearly be proper. Both statutes deal with over-issuances and the combination of the two creates an ambiguity in the power of state agencies to collect over-issuances. The majority’s review of the two provisions independently of each other runs afoul of the basic rule of statutory construction that each section of a statute is to be “construed in connection with every other part or section so as to produce a harmonious whole.” 2A Norman J. Singer, Sutherland Statutory Construction § 46.05 at 103 (5th ed. Clark Boardman Callaghan 1993) (Supp.1996). See also Smith v. United States, 508 U.S. 223, 233, 113 S.Ct. 2050, 2056, 124 L.Ed.2d 188 (1993) (“Just as a single word cannot be read in isolation, nor can a single provision of a statute.”) If the existence of Section 2022(b)(2) is recognized, and an attempt is made to give it significance, the ambiguity is apparent. The Secretary’s construction of the statute he administers is reasonable, and carries the day.
In my view, the district court had it right, and I respectfully dissent.